I take a different view of the facts and reason of the case. To start with, the one and unimpeached eye witness who had a clear and fairly near view of the accident, testified that she saw the deceased approach the crossing, and "when he got up there * * * he had to stop and wait for it [the east bound freight] until it went by. Then he was holding his hat with his right hand * * * so the wind would not blow it off. He was waiting there awhile. * * * He wasn't standing very long, he just got there and was waiting
a few minutes before he could get by. * * * Yes, he got up there and was just standing there and the other train hit him."
Thus did Miss Le Sarge, plaintiff's witness, state and repeat that the deceased was standing on the crossing when he was hit. So I think it a case where neither jury nor judge can disregard, as the verdict and our decision in my opinion do disregard, clear testimony which is as free from equivocation as it is from contradiction or other discrediting attendant.
But the opinion assumes that Mr. Montcalm was not standing on the crossing. That would be conceded negligence. So the basis of the decision must be the only other permissible hypothesis that he walked onto the crossing just in time to be struck. That also, my brethren of the majority apparently would brand negligence as matter of law, were it not for the supposedly distracting circumstance of the other train passing on the next track. The latter did *Page 140 
not threaten the deceased nor at the moment require the exercise of any of his faculties of attention. It may have attracted them, but that is not enough. Mere curiosity or even interest in something else, which at the time being is innocuous, cannot be a legal excuse for one's thrusting himself into or permitting himself to remain in a position of obvious and imminent danger. The noise of the other train was of course to be considered, for it doubtless interfered with Mr. Montcalm's hearing the cars approaching him. But if, as the decision assumes, he was struck just as he walked onto the crossing, any sort of a timely glance along the passing track to his left would have disclosed the approaching danger and stopped him in a position of safety. How then can it be said that the proof does not rebut, conclusively, the initial presumption of due care?
In my view "the evidence is clear, not conflicting" and forces the conclusion that there was no reason why "a man should be caught at this crossing" as Mr. Montcalm was, "if he uses care and chooses to look." Marty v. C. St. P.M.  O. Ry. Co. 38 Minn. 108,35 N.W. 670, followed with approval in Fletcher v. Fitchburg R. Co. 149 Mass. 127, 21 N.E. 302, 3 L.R.A. 743.